DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 7/9/21.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Cornett on 8/13/21.
3. 	The application has been amended as follows:  	Claim 1, line 2, after that, inserted -- are --. 	Claim 21, line 2, after that, inserted -- are --. 	Claim 21, line 5, after to, deleted “the”, inserted -- a --. 	Claim 21, line 6, after post, deleted “the”, inserted -- that --. 	                                            Allowable Subject Matter
4. 	Claims 1 – 3, 6 – 9 and 21 are allowed.   	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “a bone sample positioned between the loading pin and the two bending pins is bent by the loading pin and the two bending pins as the platen is moved in the third direction, and wherein the two bending pins, the loading pin, and the force-translation mechanism are structurally stronger than the bone sample and are X-ray lucent” in combination with the other limitations presented in claim 1 and “the loading pin comprises a cap connected to a translation mechanism and comprising an opening to a hollow area, and a post that fits into the hollow area of the cap, wherein the opening of the cap and the post are sized so that the cap slides freely along the length of the post” in combination with the other limitations presented in claim 21. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/13/21